Title: To Thomas Jefferson from David Ross, 19 February 1781
From: Ross, David
To: Jefferson, Thomas



Sir
Richmond 19 February 1781.

I Have just now the offer of about 400 pr. Soldiers Stockings. Altho I understand that Overalls are at present substituted in place of Stockings for the troops at Chesterfield Courthouse, I take the liberty of mentioning them to You as tis probable the Southern Army now returned to Virginia may have occaision for some supplies more especially as they will for some time be exposed to severe duty.
I trouble You with the enclosed State of the Cloathing &c. to be furnished for the troops which will give You an idea when they can march.
If Ld. Cornwallis has any substantial objects in view from his extraordinary movements it may be presumed he has good reason to expect another Army Sent from N York. In that Case Petersburg would Not be safe and I have directed that some Prisoners  which I have in that Neighborhood should be sent up to the Fork.
I am with great regard Sir Your most huml Servant,

David Ross


I am to give an Answer as to the Stockings immediately.

